Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION

Response to Amendment
Applicant’s amendment dated 07/15/2021 in which claims 2-5, 7, 11, 12, 14, 16, 18 and 20 were amended has been entered of record. Currently, claims 1-20 are pending in light of the amendment.

Allowable Subject Matter
	The following is an examiner's statement of reasons for allowance: Claims 1-20 are allowable.
The prior art is silent with respect to:
Claim 1. Increasing a voltage applied to an unselected word line from an off voltage to a read pass voltage during a setup phase in response to the read command; increasing a voltage applied to an unselected string selection line from the off voltage to a pre-pulse voltage during a first setup phase of the setup phase; increasing a voltage applied to an unselected ground selection line from the off voltage to the pre-pulse voltage during the first setup phase; applying a read voltage to a selected word line to read data corresponding to the address, during a sensing phase following the setup phase; and outputting the read data through data lines after the sensing phase, wherein, during the setup phase, a slope of the voltage applied to the unselected word line is varied, in combination with other limitations. 
Claim 11. Increasing a voltage applied to an unselected word line from an off voltage to a read pass voltage during a setup phase in response to the read command; increasing a voltage applied to an unselected string selection line from the off voltage to a first pre-pulse voltage during a first time period of the setup phase; increasing a voltage applied to an unselected ground selection line from the off voltage to the first pre-pulse voltage during the first time period; increasing a voltage applied to a selected word line from the off voltage to a second pre-pulse voltage different from the first pe-pulse voltage during a second time period of the setup phase, which is different from the first time period; applying a read voltage to the selected word line to read data corresponding to the address, during a sensing phase following the setup phase; and outputting the read data through data lines after the sensing phase, in combination with other limitations. 
Claim 16. Increasing a voltage applied to an unselected string selection line from an off voltage to a first pre-pulse voltage during a first pre-pulse phase of a setup phase, in response to the read command; increasing a voltage applied to an unselected ground selection line from the off voltage to the first pre-pulse voltage during the first pre-pulse phase; increasing a voltage applied to a selected word line from the off voltage to a second pre-pulse voltage different from the first pre-pulse voltage during a second pre-pulse phase of the setup phase, which is different from the first pre-pulse phase; increasing a voltage applied to an unselected word line from the off voltage to a read pass voltage while changing a slope of the voltage applied to the unselected word line, during the setup phase; applying a read voltage to the selected word line to read data corresponding to the address, during a sensing phase following the setup phase; and outputting the read data through data lines after the sensing phase, in combination with other limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Lappas whose telephone number is (571) 270-1272.  The examiner can normally be reached on M-F 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAPPAS/Primary Examiner, Art Unit 2827